Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 7/13/2020.  In virtue of this communication, claims 1-10 are currently presented in the instant application.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,715,672. Although the claims at issue are not identical, they are not patentably distinct from each other because take an example of comparing claims 1, 4 of instant application and claims 1-10 of U.S. Patent No. 10,715,672:

Instant Application 16/927627
U.S. Patent No. 10,715,672
A system hosting a social networking service for providing a voice communication feature, the system comprising: 

a webpage of the social networking service, the webpage configured for receiving a voice message from a user of the social networking service, and for configuring the voice message for 







a client application running on a mobile device associated with each of the one or more followers, the client application being configured for receiving the transmission from the social networking service via the communication network, displaying the graphical representation of the audio file, and, upon selection of the graphical representation of the audio file by a follower of the one or more followers, accessing and playing the audio file to deliver the voice message to the follower.

4. The system in accordance with claim 1, wherein the social networking service includes a social networking website that is displayable by the client application.
website for providing a teleconferencing feature, the system comprising: 

a teleconferencing page or window of the social networking website, the teleconferencing page or window being configured for scheduling a teleconference in response to user input 

interactive voice response system for hosting the teleconference to connect at least some of the one or more invitees to the teleconference; and 

a client application running on a mobile device associated with each of the at least some of the one or more invitees, the client application receiving at least one of the one or more messages and the link, the client application including a control interface to enable an associated invitee to join the teleconference via the link to the teleconference. 







The claims of the instant application 16/927627 encompass the same subject matter except the instant “a social networking service for providing a voice communication” whereas the U.S. Patent No. 10,715,672 claims are to “social networking website for providing a teleconferencing”.  Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement the instant Application “social networking website for ” as a “a social networking service for providing a voice communication” and in addition to re-word the claim language, the instant claim set was broader the limitations but the subject matter are the same.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264.  The examiner can normally be reached on Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG A NGO/Primary Examiner, Art Unit 2645